UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-2789



NEIL PETROV,

                                             Plaintiff - Appellant,

          versus

ALLIEDSIGNAL, INCORPORATED; ALLIEDSIGNAL TECH-
NICAL SERVICES CORPORATION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
95-3846-DKC)


Submitted:     February 27, 1997           Decided:   March 10, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Neil Petrov, Appellant Pro Se. Stanley Mazaroff, VENABLE, BAETJER
& HOWARD, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to the Defendants in this action alleging employment dis-

crimination and failure to pay wages and benefits upon termination.

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Petrov v. AlliedSignal, Inc., No. CA-95-
3846-DKC (D. Md. Nov. 22, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2